EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Seong Jeong on 02/23/2022.

The application has been amended as follows: 

Claim 1:
A seismic reinforcement structure of a wooden structure building comprising: a first bracket including a horizontal part extending in contact with a bottom surface of a floor of the building, and a vertical part extending in contact with a wall surface of the floor of the building; a second bracket including a horizontal part extending in contact with a ceiling of the floor of the building, and a vertical part extending in contact with the wall surface of the floor of the building;  and an elongated support rod extending vertically and connecting the horizontal part of the first bracket to the horizontal part of the second bracket, wherein the elongated rod is substantially perpendicular to the horizontal parts of the horizontal parts are L1 and the vertical parts are L2 and the radius is R, and L2 is 1.5L1 to 4L1 and R is .1L1 to .5L1 

Claim 4:
The seismic reinforcement structure according to claim 1, wherein the elongated support rod includes, a plurality of screw rods which are formed in a vertically long shape, have a male screw formed on the outer surface, and are arranged in succession to each other in the vertical direction, and a connector which has a tubular shape, has a female screw formed on an inner peripheral surface thereof, and is screw-coupled by the screw rod arranged in succession to each other at both ends, so that the length and tension can be adjusted.

Claim 5:
The seismic reinforcement structure according to claim 1, wherein the elongated support rod, vertically penetrates the horizontal parts of the first bracket and the second bracket, and a ceiling of the building, so that an upper end is fixed to the ceiling and a lower end is inserted into a bottom surface of the building, and the seismic reinforcement structure, 3 of 16Application No.: 16/747,583 Attorney Docket No.: PS20003JJHReply to Office Action dated November 12, 2021is provided so as to surround a lower end of the elongated support rod at a portion where the lower end of the elongated support rod of the bottom of the building is inserted, and further includes an anchor for fixing the connecting support rod.

Claim 6:
The seismic reinforcement structure according to claim 1, wherein the seismic reinforcement structure further includes, an anchor composed of an insertion part having a predetermined shape and embedded in the bottom, and a protrusion extending upwardly from the insertion part and vertically protruding the first bracket to protrude upwardly from the bottom surface, and the elongated support rod vertically penetrates, a horizontal part of the second bracket and a ceiling of the building, so that an upper end is fixed to the ceiling and a lower end is connected to the upper part of the protrusion portion.

Claim 7:
The seismic reinforcement structure according to claim 5, wherein the building includes two or more floors, the first bracket and the second bracket being installed on each floor, and the elongated support rod is configured so that the upper end penetrates the second bracket of the uppermost floor and is fixed to the ceiling, the lower end is fixed to the anchor provided at the bottom of the lowermost floor, and 4 of 16Application No.: 16/747,583 Attorney Docket No.: PS20003JJH Reply to Office Action dated November 12, 2021 the a central part penetrates at least the brackets excluding the second bracket of the uppermost floor and the first bracket of the lowermost floor.


The seismic reinforcement structure according to claim 6, wherein the building includes two or more floors, the first bracket and the second bracket being installed on each floor, and the elongated support rod is configured so that the upper end penetrates the second bracket of the uppermost floor and is fixed to the ceiling, the lower end is fixed to the anchor provided at the bottom of the lowermost floor, and a central part penetrates at least the brackets excluding the second bracket of the uppermost floor and the first bracket of the lowermost floor.

Claim 9:
A seismic retrofitting method for constructing the seismic reinforcement structure according to claim 7, the method comprising the steps of: 1) arranging a steel reinforcement to be included in a bottom of the building; 2) fixing an insertion part to the steel reinforcement so that the protrusion of the anchor protrudes at a position where the first bracket is installed; 3) placing concrete so that the steel reinforcement and the insertion part are embedded, thereby forming the bottom of the building; 5 of 16Application No.: 16/747,583 Attorney Docket No.: PS20003JJH Reply to Office Action dated November 12, 2021 4) forming the wall surface and the ceiling on the upper side of the bottom to construct a building; 5) inserting the protrusion into a through hole formed in the horizontal part of the first bracket, then fixing the first bracket to the bottom and the wall surface, and fixing the second bracket to the ceiling and the wall surface so as to face the first bracket; and 6) penetrating and fixing an upper end of the elongated support rod to the horizontal part of the second bracket and the ceiling, and connecting a lower end of the elongated support rod to the protrusion.

Claim 10:
A seismic retrofitting method for constructing the seismic reinforcement structure according to claim 8, the method comprising the steps of.  
1) arranging a steel reinforcement to be included in a bottom of the building; 2) fixing an insertion part to the steel reinforcement so that the protrusion of the anchor protrudes at a position where the first bracket is installed; 3) placing concrete so that the steel reinforcement and the insertion part are embedded, thereby forming the bottom of the building; 4) forming the wall surface and the ceiling on the upper side of the bottom to construct a building; 5) inserting the protrusion into a through hole formed in the horizontal part of the first bracket, then fixing the first bracket to the bottom and the wall surface, and fixing the second bracket to the ceiling and the wall surface so as to face the first bracket; and 6 of 16Application No.: 16/747,583Attorney Docket No.: PS20003JJHReply to Office Action dated November 12, 20216) penetrating and fixing an upper end of the elongated support rod to the horizontal part of the second bracket and the ceiling, and connecting a lower end of the elongated support rod to the protrusion.

Claim 11:
The seismic retrofitting method according to claim 9, wherein the building includes two or more floors; in step 4), a wall surface, a ceiling and a bottom are additionally constructed on the upper side of the bottom so as to correspond to the number of floors included in the building; in step 5), the first bracket and the second bracket are fixed at a position facing each other on each floor, but the first bracket and the second bracket included in each floor is arranged on the same line each other, and elongated support rod is fixed through the horizontal part of the second bracket and the ceiling of the uppermost floor, and the lower end of the elongated support rod is connected to the protrusion of the lowermost floor.

Claim 12:
The seismic retrofitting method according to claim 10, wherein the building includes two or more floors; in step 4), a wall surface, a ceiling and a bottom are additionally constructed on the upper side of the bottom so as to correspond to the number of floors included in the building; in step 5), the first bracket and the second bracket are fixed at a position facing each other on each floor, but the first bracket and the second bracket included in each floor is arranged on 7 of 16Application No.: 16/747,583 Attorney Docket No.: PS20003JJH Reply to Office Action dated November 12, 2021 the same line each other, and in the case of the lowermost floor, the protrusion is inserted into a through hole formed in a horizontal part of the first bracket; and in step 6), the upper end of the elongated support rod is fixed through the horizontal part of the second bracket and the ceiling of the uppermost floor, and the lower end of the elongated support rod is connected to the protrusion of the lowermost floor.

Claim 13:
A seismic retrofitting method for constructing the seismic reinforcement structure according to claim 1, the method comprising the steps of: a) forming an anchor groove by drilling a position where the first bracket is installed at the bottom of the building; b) elongated support rod into the anchor groove through a horizontal part of the first bracket and solidifying the chemical anchor; and e) fixing the upper end of the elongated support rod through the horizontal part of the second bracket and the ceiling.

Claim 14:
The seismic retrofitting method according to claim 13, wherein the building includes two or more floors, in step a), an anchor groove is formed only at the bottom of the lowermost floor of the building, 8 of 16Application No.: 16/747,583 Attorney Docket No.: PS20003JJH Reply to Office Action dated November 12, 2021 in step c), the first bracket and the second bracket are fixed to positions facing each other on each floor, but the first bracket and the second bracket included in each floor are disposed on the same line each other, and in step e), the upper end of the elongated support rod is fixed through the horizontal part of the second bracket and the ceiling on the uppermost floor.

Claims 1 and 4-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633